El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
per curiam:
La Sra. Leida Varona visitó la Oficina del Procurador General de Puerto Rico el 12 de junio de 2002. Allí informó que había contratado a la Leda. María del Carmen López Castro para que la representara en un liti-gio ante la Sala Superior de San Juan del Tribunal de Pri-mera Instancia, y que había perdido todo contacto o comu-nicación con ésta desde el mes de octubre de 2001. Informó, además, que su único interés era conseguir el expediente de su caso, en poder de la licenciada López Castro, y que ésta renunciara como su abogada, para así poder contratar a otro abogado.
El Procurador General de Puerto Rico intentó comuni-carse con la licenciada López Castro en dos ocasiones. No tuvo éxito. En vista de esto, compareció por primera vez ante este Tribunal, mediante escrito de 10 de septiembre de 2002, para solicitar que le ordenáramos a la licenciada López Castro que compareciera a su Oficina. Así lo hicimos mediante Resolución de 24 de octubre de 2002. Le ordena-mos, además, en dicha Resolución que compareciera ante el Tribunal a mostrar causa por la cual no debía ser disci-plinada por no haber contestado los requerimientos del Procurador General, al tiempo que se le apercibió de que *480su incumplimiento con lo ordenado podría conllevar la im-posición de sanciones disciplinarias, “incluyendo la suspen-sión del ejercicio de la abogacía”. Dicha Resolución le fue notificada personalmente a la licenciada López Castro.
La abogada se comunicó, por carta, con la Oficina del Procurador General y se comprometió a entregarle el expe-diente del caso a la Sra. Leida Varona. No lo hizo. Como consecuencia de esto, el Procurador General compareció, nuevamente, ante el Tribunal para así informarlo. El 7 de enero de 2003 emitimos una nueva Resolución, similar a la que emitiéramos el 24 de octubre de 2002. Esta, igual-mente, le fue notificada personalmente a la licenciada Ló-pez Castro. Ahí comenzó un proceso de cumplimientos par-ciales e incumplimientos de la licenciada López Castro con la Oficina del Procurador General, los cuales son muy ex-tensos para relatar.
Debe enfatizarse el hecho que al día de hoy —y según surge de una moción del Procurador General de 26 de fe-brero de 2003, intitulada Moción Informativa sobre Ulte-riores Incumplimientos de la Leda. María del C. López Castro con Requerimientos de la Oficina del Procurador General— la licenciada López Castro, en resumen, todavía no ha entregado el expediente del caso a la señora Varona ni tampoco ha comparecido ante el Tribunal en cumpli-miento de las dos órdenes emitidas para mostrar causa.(1)
HH
Resulta obvio que a la Leda. María del Carmen López Castro no le interesa continuar practicando la honrosa pro-fesión de abogado en nuestra jurisdicción.
*481En innumerables ocasiones hemos señalado que
... resulta intolerable la incomprensible y obstinada negativa de un miembro de la profesión togada de cumplir con las ór-denes y requerimientos, tanto de este Tribunal como de la Ofi-cina del Procurador General. (Énfasis suplido.) In re Sanabria Ortiz, 156 D.P.R. 345, 349-350 (2002). Véanse, además, In re Lasalle Pérez, 153 D.P.R. 368 (2001); In re Rodríguez Servera, 149 D.P.R. 730 (1999).
Debe mantenerse presente que es obligación de todo abogado cooperar en la tramitación e investigación de asuntos disciplinarios en su contra y que desatender este deber puede resultar en la imposición de severas sanciones disciplinarias. In re Negrón Negrón, 146 D.P.R. 928 (1998); In re Pérez Rodríguez, 115 D.P.R. 810 (1984).
En este respecto, los miembros de la profesión deben mantener presente que el incumplimiento por parte de un abogado con nuestras órdenes, en relación con el trámite de una queja, constituye una falta ética separada e independiente de los méritos de la queja que contra él se presente. Véase In re Vargas Soto, 146 D.P.R. 55 (1998).
Por las razones expresadas, procede decretar la suspen-sión temporal de María del Carmen López Castro del ejer-cicio de la abogacía y de la notaría hasta que otra cosa disponga este Tribunal. Le imponemos a ésta el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos, de devolver cualesquiera honora-rios recibidos por trabajos no realizados, y de informar oportunamente de su suspensión a los distintos foros judi-ciales y administrativos del País. Deberá, además, certifi-carnos dentro del término de treinta días a partir de su notificación el cumplimiento de estos deberes.
El Alguacil del Tribunal Supremo procederá a incau-tarse de la obra notarial de María del Carmen López Castro, incluso de su sello notarial, luego de lo cual los entre-gará a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.

*482
Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Hernández Denton no intervinieron.

 En su escrito de 26 de febrero, el Procurador General concluye que “dado que este Honorable Tribunal ha brindado a la licenciada López múltiples oportunidades para cumplir con sus responsabilidades, sin que ésta haya demostrado interés en agilizar el trámite de este asunto, procede la aplicación de medidas disciplinarias con respecto a la referida abogada”. Moción informativa sobre ulteriores incumplimien-tos de la Leda. María del C. López Castro con requerimientos de la Oficina del Procurador General, pág. 5.